Citation Nr: 1222462	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO. 08-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an upper stomach digestive disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a lower stomach digestive disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to service-connected PTSD.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to an initial disability rating greater than 10 percent for post-concussive headaches. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to July 2004. He was awarded the Combat Action Ribbon for his service in Iraq. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In an October 2011 decision, the Board granted service connection for tinnitus. This issue is no longer before the Board. 

The Board remanded the current issues on appeal in February 2011 and October 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

In a January 2009 rating decision, VA judged the Veteran as incompetent for purposes of managing VA payments. See 38 C.F.R. § 3.353(a) (2011).
  
A review of the Virtual VA paperless claims processing system reveals additional VA inpatient records dated in 2011. These pertinent VA treatment records were associated with the Virtual VA eFolder after certification of the appeal. Thus, the RO did have the opportunity to review these additional records. Also, these records are not accompanied by a waiver of RO consideration. However, since these records are not "pertinent" to the issues on appeal, the Veteran is not prejudiced by the Board's initial consideration of this evidence. See 38 C.F.R. § 20.1304(c) (2011). See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1. The Veteran is a Persian Gulf War Veteran. 

2. There is no probative evidence of a qualifying chronic disability to either the upper or lower stomach resulting from undiagnosed illness or from a medically unexplained multi-symptom illness due to his Persian Gulf service. 

3. There is no probative evidence of a current upper or lower stomach disorder that was caused or aggravated by service-connected PTSD or other incident of his military service.

4. The Veteran sustained combat-related hazardous noise exposure during his active service in the Marine Corps.

5. The Veteran does not have current bilateral hearing loss disability for VA compensation purposes.

6. The Veteran's post-concussive headache disorder is manifested by chronic, frequent headaches, with characteristic "prostrating" attacks occurring on average of several times a week.  


CONCLUSIONS OF LAW

1. Service connection for an upper stomach digestive disorder on a direct, secondary, or presumptive basis is not warranted. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317, 3.655 (2011).

2. Service connection for a lower stomach digestive disorder on a direct, secondary, or presumptive basis is not warranted. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317, 3.655 (2011).

3. There is no probative evidence of bilateral hearing loss disability for VA compensation purposes. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385, 3.655 (2011).

4. The criteria are met for an initial disability rating of 30 percent, but no greater, for post-concussive headaches. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2007, May 2011, and November 2011. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and increased initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The December 2007, May 2011, and November 2011 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The appeal for headaches arises from disagreement with the initial evaluation following the grant of service connection for headaches. The U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in May 2011 and November 2011, the RO readjudicated the claims in latter SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private medical evidence. The Veteran was also afforded a March 2009 VA medical examination to rate the current severity of his headache disorder. The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Here, the March 2009 VA examination is not unduly remote. The examination is fully adequate as well. Also, the Board is granting a 30 percent rating to account for worsening of the headache disability. In addition, more contemporaneous VA treatment records dated in 2009 and 2011 do not demonstrate a material change in the headache disability beyond the 30 percent already being granted. Therefore, a new VA examination to rate the severity of his headache disability is not warranted. 
The Veteran was also scheduled for July 2011, January 2012, and March 2012 VA examinations for the purpose of addressing the etiology of his current service connection disorders on appeal. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). However, the Veteran failed to report without any good cause to these scheduled VA examinations. When the Veteran does not appear for a scheduled examination without good cause in conjunction with an original compensation claim, the claim will be rated on the evidence of record. 38 C.F.R. § 3.655(a), (b); See also Turk v. Peake, 21 Vet. App. 565, 570 (2008). 

There is no indication or allegation that notice letters were returned as undeliverable or that the Veteran did not receive notice of the VA examinations. In fact, in a February 2012 Report of General Information, the Veteran informed the VA by phone that he knew about the scheduled VA examinations, but forgot to contact the VA to cancel and reschedule the examinations. The Veteran was then advised that the VA examinations would be rescheduled, and if he needed to cancel or reschedule again, he must inform VA of that fact. VA personnel also advised the Veteran of the significance of the VA examinations for purposing of establishing the service connection claims at issue. Notwithstanding this conversation, the Veteran failed to appear without good cause to VA reexaminations rescheduled for March 2012. The claims folder does not contain a response or explanation from the Veteran or his attorney or any good cause for his failure to appear to the March 2012 VA examinations. In any event, the Court recently held there is no independent requirement for a hard copy of the notice to report for a VA examination to be contained in the claims file for the presumption of regularity to apply. Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam). The Veteran also failed to respond to the April 2012 SSOC advising him of the good cause language of 38 C.F.R. § 3.655. In short, in accordance with VA regulation, the service connection claims will be adjudicated based on the evidence of record. 

The duty to assist is not a one-way street. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).

For his part, the Veteran has submitted personal statements, private medical evidence, and representative argument. He has not identified any additional, relevant private medical evidence.

The RO/AMC substantially complied with the Board's February 2011 and October 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC secured VA treatment records, issued additional SSOCs, and attempted to schedule the Veteran for VA examinations on several occasions to determine the etiology of his disabilities on appeal. The RO/AMC has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

Service Connection for Upper Stomach and Lower Stomach Disorders 

The Veteran contends that he has experienced an upper stomach digestive condition to include gastroesophageal reflux disease (GERD), acid reflux, or hiatal hernia after his military service in the Persian Gulf in 2003. He also contends that that he has experienced a lower stomach digestive condition to include irritable bowel syndrome with diarrhea after his military service in the Persian Gulf in 2003. He states that during his Persian Gulf service in 2003, he was exposed to chemical and environmental hazards. In the alternative, he also asserts that his upper and lower stomach symptoms are related to his already service-connected PTSD. See December 2007 claim. 

Upon review of the evidence of record, the Board denies the appeal for service connection for upper stomach and lower stomach disorders. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Generally, in the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be demonstrated by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995). That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

The law also provides for compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). See also 76 Fed. Reg. 81,834, 81,835 (interim final rule December 29, 2011). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118. Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness. See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

Effective August 15, 2011, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was again amended. Specifically, an explanatory Note was added to 38 C.F.R. § 3.317(a)(2)(i)(B)(3). See 76 Fed. Reg. 41,696 (July 15, 2011). This Note states that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). 

However, regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. Further, lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue. Id at 9-10. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). The Board must explain its selection of an analogous Diagnostic Code. Id. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

With regard to the Persian Gulf presumption, service personnel records (SPRs) and the Veteran's DD Form 214 confirm that the Veteran received the Combat Action Ribbon for his service in Iraq and the Global War on Terrorism Expeditionary Medal. He served in the Southwest Asia Theater of operations ending in May 2003, and he is therefore a "Persian Gulf Veteran." 38 C.F.R. § 3.317(e). In addition, gastrointestinal signs or symptoms are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

However, there is no probative evidence of record demonstrating that any disability of his upper and lower stomach is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology. See 38 C.F.R. § 3.317(a)(2)(i) and (ii). Significantly, the Veteran failed to appear to scheduled VA examinations that were essential in making such a determination. There is also no assessment or diagnosis of record of any of the listed functional gastrointestinal disorders for purposes of a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology." 38 C.F.R. § 3.317(a)(2)(i). For VA purposes, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii). 

As a lay person, the Veteran is competent to report objective signs of illness such as upper and lower stomach discomfort. 38 C.F.R. § 3.317(a)(3); Gutierrez, 19 Vet. at 9-10. During service, the Veteran reported diarrhea at the May 2003 STR post-deployment assessment. A February 2004 STR documents one instance of nausea and vomiting, but this was attributed to a viral upper respiratory infection. Remaining STRs are negative for any upper or lower stomach disorder. Thus, STRs do not demonstrate that a "chronic" lower or upper stomach disability became manifest during active duty in the Southwest Asia theater of operations. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Most importantly, in post-service medical records, the Veteran repeatedly denied symptoms of lower bowel, abdominal, or upper stomach impairment. See e.g., August 2007 VA MH history and physical examination; November 2007 VA medicine clinic note; July 2008 VA brain examination; August 2008 VA H&P history and physical; and March 2009 VA TBI examination. His lay statements regarding current upper and lower stomach problems are not probative in light of this contradictory medical evidence, which was generated during medical inquiry. If he was having upper and lower stomach symptoms as he asserts, it does make sense that he would deny the existence of these symptoms to VA medical practitioners when seeking treatment. 

These VA medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. 38 C.F.R. § 3.317(a)(1) and (3). They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In addition, there is no probative evidence of a "chronic" upper or lower stomach disorder existing for six months or more with intermittent episodes of improvement and worsening over a six-month period. See 38 C.F.R. § 3.317(a)(4). Also, there is no probative evidence of record that would demonstrate an upper or lower stomach disorder manifest to a degree of 10 percent or more. See 38 C.F.R. § 3.317(a)(1)(i). Both of these criteria are requirements for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317.

In summary, service connection for a Persian Gulf disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his alleged upper and lower stomach digestive symptoms. 

The Board has also considered whether the evidence is sufficient to establish service connection for an upper or lower stomach disorder on a direct basis. With regard to direct service connection, the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is now well-settled that in order to be considered for service connection, a claimant must first have a present disability. In Brammer, 3 Vet. App. at 225, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of any probative evidence of a current disability, service connection cannot be granted for an alleged upper or lower stomach disorder on a direct basis. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. In post-service VA medical records dated from 2007 to 2011, there is no probative evidence of an upper or lower stomach disability such as irritable bowel syndrome, GERD, acid reflux, or hiatal hernia. In fact, these records reveal complaints and treatment for a variety of other medical issues over many years, but are silent as to upper or lower stomach symptoms or diagnoses. With regard to lay evidence, the Veteran is competent to report upper and lower stomach discomfort. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. However, as discussed above, the Veteran's lay assertions as to upper and lower stomach symptoms post-service are contradicted by the detailed medical evidence of record; hence, they are not probative. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).

There is no probative evidence indicating that the Veteran has either an upper or lower stomach disorder, nor has an underlying disability been noted which competent medical evidence has identified as causing such symptoms. See generally Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted on a direct basis for symptoms unaccompanied by a diagnosed disability). 

With regard to secondary service connection, there is no probative medical evidence of record that demonstrates a nexus between any current upper and lower stomach symptoms and the Veteran's service-connected PTSD. Velez, 11 Vet. App. at 158. No medical professional has made such a finding in the present case. Thus, secondary service connection is not warranted. 

In conclusion, the preponderance of the evidence is against service connection for upper and lower stomach digestive disorders, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss as the result of acoustic trauma during service. Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialty (MOS) as a motor vehicle operator in the U.S. Marine Corps from 2002 to 2004. His DD Form 214 confirms he served in this capacity. He also alleges combat-related acoustic trauma from artillery, mortars, gunfire, and explosions. See December 2007 claim. The Veteran is already service-connected for tinnitus due to combat-related in-service acoustic trauma. See October 2011 Board decision. 

Upon review of the evidence of record, the Board denies the appeal for service connection for bilateral hearing loss.

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043. 

Even if no hearing loss or auditory shifts are noted in the service records, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

During service, there is no medical evidence in his STRs or any lay assertions of complaints, treatment, or diagnosis of bilateral hearing loss. Bilateral hearing loss disability by the standards of 38 C.F.R. § 3.385 was not demonstrated during service. Specifically, his May 2004 STR separation audiogram revealed pure tone thresholds in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
5
10
LEFT
15
10
5
10
15

These results demonstrate that bilateral hearing loss disability by the standards of 38 C.F.R. § 3.385 was not exhibited during service. 

Regardless, during his service in the U.S. Marine Corps from February 2002 to July 2004, the Veteran served in a military specialty where he was exposed to acoustic trauma. The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a motor vehicle operator involved a "moderate" probability of noise exposure. Thus, the Veteran's MOS assignment throughout his  service is supportive of his allegation of exposure to acoustic trauma. In addition, a May 2003 STR post-deployment examination documented that the Veteran was exposed to loud noise in the field. SPRs confirm that the Veteran served in Kuwait and Iraq from February 2003 to May 2003. Service records also reflect awards and decorations including the Combat Action Ribbon for his service in Iraq. Thus, there is sufficient evidence that the Veteran engaged in combat during his service with the U.S. Marine Corps, such that his lay statements are sufficient to show the occurrence of combat-related hazardous noise exposure. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

As noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service. Hensley, 5 Vet. App. at 164. See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d). The lack of evidence of bilateral ear hearing loss during service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

However, the threshold requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA treatment records dated from 2007 to 2011 document the Veteran's lay complaints regarding hearing loss. Nonetheless, no medical evidence of record reveals bilateral hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385. The Veteran failed to appear to VA audiology examinations that would have assisted in establishing a medical diagnosis of bilateral hearing loss. Absent medical evidence of current bilateral hearing loss disability according to VA standards, service connection cannot be granted for bilateral hearing loss. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating Greater than 10 for Post-Concussive Headaches

In the November 2008 rating decision on appeal, the RO granted service connection for a post-concussive headache disorder. The Veteran's service-connected headache disorder is rated under Diagnostic Code 8100 (migraine). 38 C.F.R. § 4.124a. The RO eventually assigned a 10 percent rating, effective from December 27, 2007, the date his original service connection claim was filed. See June 2009 rating decision. 

The Veteran contends that his service-connected headache disorder is more severe than is contemplated by the currently-assigned 10 percent rating. The Board presently grants the appeal in part and finds that a 30 percent disability rating is warranted throughout the entire appeal period, effective December 27, 2007. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for a headache disorder, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (December 27, 2007) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Under Diagnostic Code 8100, a noncompensable (0 percent) rating for migraine headaches is warranted with less frequent attacks. A 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months. A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a. 

The regulations do not define the term "prostrating," but "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1554 (31st ed.2007).

The evidence of record is consistent with an initial 30 percent rating for headaches throughout the entire appeal period, effective from December 27, 2007, the date his original claim for service connection was filed. 38 C.F.R. § 4.7. VA treatment records dated from 2007 to 2011, VA examinations, as well as the Veteran's personal statements, document recurring chronic headaches, at least once a month, and sometimes several days a week or daily. See September 2007 VA treatment record (mentioning headaches); November 2007 VA treatment record (documenting a "couple" of headaches a week); December 2007 claim (noting "constant" headaches); January 2008 VA TBI consult ("chronic" headaches 1-2 times a week); June 2008 NOD (headaches on a "regular" basis); July 2008 VA brain examination (headaches at least weekly that last for "minutes"); March 2009 VA TBI examination (assessing "terrible" headaches five times a week that last for 15-20 minutes, treated by staying in a dark closet); June 2009 VA treatment record (headaches two times a week); and July 2009 attorney letter (asserting an "extreme degree of severity" for daily headaches). The Veteran has reported some success relieving his headaches with Ibuprofen and other medications. 

The Veteran has credibly related that the headaches are prostrating on certain occasions by describing them as "excruciating" or "terrible" or "extreme" or "constant" or at times "almost completely disabling."  In short, there is sufficient evidence the Veteran has experienced prostrating headaches. The Veteran's lay assertions regarding prostrating headaches are credible. See generally Pierce v. Principi, 18 Vet. App. 440 (2004) (lay evidence may can be probative of frequency, prolongation, and severity of headaches). 

However, the evidence of record does not warrant the maximum 50 percent rating. 38 C.F.R. § 4.7. His headaches are not characterized by very frequent "completely prostrating" and prolonged attacks productive of "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 5100. 38 C.F.R. § 4.124a. At times the Veteran's headaches have improved or have been assessed as "stable." See April 2008 VA treatment record; June 2009 VA treatment record. A July 2008 VA brain examination indicated that ordinary activity was still possible with headaches. Although his headaches cause functional impairment, there is no persuasive evidence of "severe" economic adaptability. Rather, the Veteran is rated as permanently and totally disabled due to his service-connected PTSD with cognitive impairment. 

Because of the successive nature of the rating criteria under Diagnostic Code 8100, the evaluation for each higher disability rating includes the criteria of each lower disability rating. Although there is evidence of prostrating headaches, each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Absent a showing of "severe" economic inadaptability due to headaches, there no basis to assign a rating higher than 30 percent under Diagnostic Code 8100. 

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports an initial disability rating of 30 percent, but no greater, for the Veteran's headache disorder. 38 C.F.R. § 4.3. 

Fenderson Consideration

The initial 30 percent rating for a headache disorder is effective throughout the entire appeal period from December 27, 2007. It is not necessary to "stage" the Veteran's rating, as his symptoms have been fairly consistent at the 30 percent level. Fenderson, 12 Vet. App. at 126.   

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The evidence fails to show anything unique or unusual about the Veteran's headache disability that would render the schedular criteria inadequate. 

The Veteran's headache disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings. See 38 C.F.R. § 3.321(b)(1). Some interference with employment is already contemplated by the disability rating that is assigned. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected headache disability, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule. See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96. There is no assertion or evidence of any inpatient treatment for his headache disability. His treatment appears to be solely on an outpatient basis.


ORDER

Service connection for an upper stomach digestive disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to service-connected PTSD, is denied. 

Service connection for a lower stomach digestive disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to service-connected PTSD, is denied. 

Service connection for bilateral hearing loss is denied. 

An initial 30 percent disability rating for post-concussive headaches is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


